--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION VERSION
 
FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
AND WAIVER


THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER (this
“Amendment”) dated as of May 1, 2017 is by and among CELADON GROUP, INC. (the
“Borrower”), the Guarantors identified on the signature pages hereto, the
Lenders identified on the signature pages hereto and BANK OF AMERICA, N.A., in
its capacity as Administrative Agent (in such capacity, the “Administrative
Agent”).


W I T N E S S E T H


A.          Certain credit facilities have been provided to the Loan Parties
pursuant to that certain Amended and Restated Credit Agreement (as amended,
modified, supplemented, increased and extended from time to time, the “Credit
Agreement”) dated as of December 12, 2014 by and among the Borrower, the
Guarantors identified therein, the Lenders identified therein and the
Administrative Agent.


B.          The Borrower has informed the Administrative Agent that certain
Events of Default may have occurred and be continuing under (i) Section 8.01(b)
of the Credit Agreement as a result of the Loan Parties’ failure to comply with
each of the financial covenants set forth in Section 6.12 of the Credit
Agreement with respect to the fiscal quarter ended on March 31, 2017 and (ii)
Section 8.01(e) of the Credit Agreement to the extent that the Liens granted
under the Collateral Documents, as in effect prior to the date hereof, may be
deemed to include Liens granted on Lien Prohibited Vehicles (as defined below)
(collectively, the “Specified Events of Default”).


C.          The Borrower has informed the Administrative Agent that it has
entered into the ABL Term Sheet (as defined below) for the purpose of obtaining
a new asset-based credit facility.


D.          The Borrower has informed the Administrative Agent of certain events
and potential events described on Annex A hereto (the “Audit Events”).


E.          The Borrower has requested that the Lenders (i) waive the Specified
Events of Default, (ii) waive certain Defaults and Events of Default to the
extent arising solely from the Audit Events, and (iii) make certain amendments
to the Credit Agreement.


F.          The Lenders have agreed to do so on the terms and conditions set
forth in this Amendment.
 
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.          Defined Terms.  Capitalized terms used herein but not otherwise
defined herein shall have the meanings provided to such terms in the Credit
Agreement.


2.          Estoppel, Acknowledgement and Reaffirmation.  The Loan Parties
hereby acknowledge and agree that, as of May 1, 2017, the Outstanding Amount of
the Committed Loans and L/C Obligations constitute valid and subsisting
obligations of the Loan Parties to the Lenders that are not subject to any
credits, offsets, defenses, claims, counterclaims or adjustments of any kind. 
The Loan Parties hereby acknowledge the Loan Parties’ obligations under the
respective Loan Documents to which they are party,

--------------------------------------------------------------------------------

reaffirm that each of the liens and security interests created and granted in or
pursuant to the Collateral Documents (as amended pursuant to that certain First
Amendment to Pledge and Security Agreement dated as of the date hereof) is valid
and subsisting and agree that this Amendment shall in no manner impair or
otherwise adversely affect such obligations, liens or security interests, except
as explicitly set forth herein.


3.          Waiver of Specified Events of Default; Audit Events.


(a)          The Administrative Agent and the Lenders hereby waive the Specified
Events of Default; provided that the foregoing waiver shall not be deemed to
modify or affect the obligations of the Loan Parties to comply with each and
every other obligation, covenant, duty or agreement under the Loan Documents and
all other instruments, documents and agreements issued, executed or delivered in
connection with the Loan Documents, in each case as amended.  This waiver is a
one-time waiver and shall not be construed to be a waiver of, or in any way
obligate the Administrative Agent or the Lenders to waive, any other Default or
Event of Default under the Credit Agreement and the other Loan Documents that
have occurred or that may occur from and after the date hereof.


(b)          The Administrative Agent and the Lenders hereby waive the following
Defaults and Events of Default to the extent arising solely from the Audit
Events:


(i)          The Loan Parties’ breach of any representations or warranties under
Section 5.15 of the Credit Agreement that have been made or are deemed to have
been made prior to the date hereof;


(ii)         The Loan Parties’ breach of any representations or warranties that
have been made or are deemed to have been made prior to the date hereof,
regarding the nonexistence of any Default or Event of Default;


(iii)        The Loan Parties’ failure to comply with the requirements of
Section 6.09 of the Credit Agreement with respect to any fiscal period of the
Loan Parties ended prior to the date hereof;


(iv)        The Loan Parties’ failure to satisfy any condition precedent under
any Loan Document (excluding this Amendment) as a result of the foregoing;


(v)         The Loan Parties’ failure to give any notice to the Administrative
Agent or Lender required under the Loan Documents with respect to the Defaults
and Events of Default described in the foregoing clauses (i) through (iv); and


(vi)        The Loan Parties’ delivery of financial statements prior to the date
hereof that do not comply with the requirements set forth in Sections 6.01(a)
and 6.01(b) of the Credit Agreement, to the extent that such financial
statements do not comply with GAAP solely due to occurrence of the Audit Events.


provided that the foregoing waiver shall not be deemed to modify or affect the
obligations of the Loan Parties to comply with each and every other obligation,
covenant, duty or agreement under the Loan Documents and all other instruments,
documents and agreements issued, executed or delivered in connection with the
Loan Documents, in each case as amended.  This waiver is a one-time waiver and
shall not be construed to be a waiver of, or in any way obligate the
Administrative Agent or the
2

--------------------------------------------------------------------------------

Lenders to waive, any other Default or Event of Default under the Credit
Agreement and the other Loan Documents that have occurred or that may occur from
and after the date hereof.


(c)          The Administrative Agent and the Lenders hereby further acknowledge
and agree that, until the earlier of (x) September 30, 2017 and (y) such time as
the Borrower has received a determination from its auditors that the financial
statements of the Borrower as delivered prior to the date hereof impacted by the
Audit Events, or as the same may be restated as deemed necessary by its
auditors, can be relied upon, notice of which shall be provided to the
Administrative Agent promptly and in any event within one (1) Business Day:


(i)          any representations and warranties as to preparation of financial
statements of the Borrower in accordance with GAAP made or deemed to be made by
the Loan Parties in connection with the delivery of (x) such financial
statements under Sections 6.01(a), 6.01(b), and 6.02(o) of the Credit Agreement
or (y) a Request for Credit Extension delivered under Section 4.02(c) of the
Credit Agreement, shall be deemed to be qualified in their entirety by reference
to and disclosure of the Audit Events, and no such representation or warranty
shall be deemed untrue solely as a result of the occurrence of the Audit Events;
and


(ii)          the existence of the Audit Events shall not, in and of itself,
constitute a failure to satisfy the condition precedent set forth in Section
4.02(a) of the Credit Agreement.


(d)          Prior to September 30, 2017, the Loan Parties shall not make any
Investment pursuant to Section 7.02(e) or (f) of the Credit Agreement, except
for the following in an aggregate amount not to exceed $4,000,000 at any one
time outstanding: (i) payroll, settlement, and similar advances to employees,
drivers (including independent contractors), consultants or other service
providers to cover matters that are expected at the time of such advances
ultimately to be treated as expenses for accounting purposes, (ii) reasonable
and customary advances of relocation expenses to employees and repair expense to
independent contractors in the ordinary course of business, and (iii) advances
to  the Borrower¹s Mexican subsidiaries in the ordinary course of business based
on accounts receivable generated by such subsidiaries not to exceed $750,000 at
any one time outstanding.


4.          Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions precedent set forth below, the Credit Agreement is hereby amended as
follows:


(a)          Section 1.01 of the Credit Agreement is hereby amended by deleting
the following definitions in their entirety and substituting the following
therefor:
“Applicable Rate” means the following percentages per annum as of the Fourth
Amendment Effective Date and thereafter, as determined from the following table:
Applicable Rate
Commitment
Fee
LIBOR
Floating
Rate +
Eurodollar
Rate +
Letters of
Credit
Base
Rate +
 
.15%
2.25%
2.25%
2.25%
1.25%
 



3

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this definition, the
determination of Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).


“Asset Coverage Ratio” means, with respect to Borrower and U.S. Guarantors that
have granted Collateral to the Administrative Agent on a consolidated basis for
any period, the ratio of (a) Total Assets to (b) Total Outstandings.


“Restricted Subsidiaries” means (a) as of any date of determination, a
Subsidiary of Borrower which (i) has annual revenues of less than $10,000 and
has total assets of less than $10,000 as of such date, determined in accordance
with GAAP, or (ii) is an Exempt Foreign Subsidiary; provided, however, if any
entity identified in clause (i) above hereafter has annual revenues of $10,000
or more or acquires total assets of $10,000 or more, such entity shall cease to
be a Restricted Subsidiary, (b) Zipp Realty, LLC for so long as it is a single
asset purpose entity, (c) Transportation Insurance Services, RRG, Inc. for so
long as it is restricted from being a guarantor to meet the minimum surplus
requirements imposed by the South Carolina Department of Insurance, and, (d)
Transportation Risk Retention Group, Inc. for so long as it is restricted from
being a guarantor to meet the minimum surplus requirements imposed by the South
Carolina Department of Insurance.


(b)          Section 1.01 of the Credit Agreement is hereby amended by adding
the following definitions to such section in the appropriate alphabetical order:
“ABL Term Sheet” means that certain proposal letter and non-binding term sheet
executed by the Borrower and Bank of America, N.A. dated as of April 7, 2017 and
delivered to the Administrative Agent on or prior to the Fourth Amendment
Effective Date concerning a $225,000,000 asset-based credit facility expected to
be provided to the Borrower subject to the terms and conditions described
therein.
“Asset Coverage Ratio Certificate” means a Compliance Certificate duly completed
with respect to the Loan Parties’ compliance with the Asset Coverage Ratio
required pursuant to Section 6.12(c) as of the last Business Day of the
preceding calendar week (prior to September 30, 2017) or month (from and after
September 30, 2017) signed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower.
“Capital Expenditures” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, all expenditures for assets required to be
capitalized under GAAP.  For the avoidance of doubt, any lease residual buy-out
expenditure shall not constitute a Capital Expenditure for purposes of this
Agreement.
“Cash Liquidity” means the aggregate balance of cash, cash equivalents and
short-term marketable debt securities held by the Loan Parties as of the close
of business on the applicable day.
“Fourth Amendment Effective Date” means May 1, 2017.
“Lien Prohibited Vehicle” means any Vehicle that is currently encumbered by a
Permitted Lien in favor of a third party and with respect to which the granting
of a
4

--------------------------------------------------------------------------------

second-priority Lien in favor of the Administrative Agent on such Vehicle is
currently prohibited under any agreement between the applicable Loan Party and
the applicable third party.
“Maximum Outstanding Amount” means $200,000,000, as such amount may be reduced
pursuant to Section 2.02(f) or increased up to an amount not to exceed the
Aggregate Commitments with the written consent of the Required Lenders.
“Mortgage” or “Mortgages” means, individually and collectively, as the context
requires, each of the fee mortgages, deeds of trust and deeds executed by a Loan
Party that purport to grant a Lien to the Administrative Agent (or a trustee for
the benefit of the Administrative Agent) for the benefit of the Lenders in any
parcel of real property, in form and substance satisfactory to the
Administrative Agent.
“Permitted Lien” means any Lien permitted under Section 7.01(b) through (i) of
this Agreement.
“Real Property Security Documents” means with respect to the fee interest of any
Loan Party in any real property:
(a)          a fully executed and notarized Mortgage encumbering the fee
interest of such Loan Party in such real property;
(b)          if requested by the Administrative Agent in its sole discretion,
maps or plats of an as-built survey of the sites of such real property certified
to the Administrative Agent and the title insurance company issuing the policies
referred to in clause (c) of this definition in a manner satisfactory to each of
the Administrative Agent and such title insurance company, dated a date
satisfactory to each of the Administrative Agent and such title insurance
company by an independent professional licensed land surveyor, which maps or
plats and the surveys on which they are based shall be sufficient to delete any
standard printed survey exception contained in the applicable title policy and
be made in accordance with the Minimum Standard Detail Requirements for Land
Title Surveys jointly established and adopted by the American Land Title
Association and the American Congress on Surveying and Mapping in 2011 with
items 2, 3, 4, 6(b), 7(a), 7(b)(1), 7(c), 8, 9, 10, 11(a), 13, 14, 16,17, 18 and
19 on Table A thereof completed;
(c)          ALTA mortgagee title insurance policies issued by a title insurance
company acceptable to the Administrative Agent with respect to such real
property, assuring the Administrative Agent that the Mortgage covering such real
property creates a valid and enforceable first priority mortgage lien on such
real property, free and clear of all defects and encumbrances except Liens
permitted under Section 7.01, which title insurance policies shall otherwise be
in form and substance satisfactory to the Administrative Agent and shall include
such endorsements as are requested by the Administrative Agent;
(d)          evidence as to (i) whether such real property is in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards (a “Flood Hazard Property”) and (ii) if such real
5

--------------------------------------------------------------------------------

property is a Flood Hazard Property, (A) whether the community in which such
real property is located is participating in the National Flood Insurance
Program, (B) the applicable Loan Party’s written acknowledgment of receipt of
written notification from the Administrative Agent (1) as to the fact that such
real property is a Flood Hazard Property and (2) as to whether the community in
which each such Flood Hazard Property is located is participating in the
National Flood Insurance Program and (C) copies of insurance policies or
certificates of insurance of the Borrower and its Subsidiaries evidencing flood
insurance satisfactory to the Administrative Agent and naming the Administrative
Agent and its successors and/or assigns as sole loss payee on behalf of the
Lenders;
(e)          if requested by the Administrative Agent in its sole discretion, an
environmental assessment report, as to such real property, in form and substance
and from professional firms acceptable to the Administrative Agent;
(f)          if requested by the Administrative Agent in its sole discretion,
evidence reasonably satisfactory to the Administrative Agent that such real
property, and the uses of such real property, are in compliance in all material
respects with all applicable zoning Laws (the evidence submitted as to which
should include the zoning designation made for such real property, the permitted
uses of such real property under such zoning designation and, if available,
zoning requirements as to parking, lot size, ingress, egress and building
setbacks); and
(g)          if requested by the Administrative Agent in its sole discretion, an
opinion of legal counsel to the Loan Party granting the Mortgage on such real
property, addressed to the Administrative Agent and each Lender, in form and
substance reasonably acceptable to the Administrative Agent.
“Secured Obligations” means all Obligations except, with respect to each
Guarantor, any Excluded Swap Obligations with respect to such Guarantor.
“Total Assets” means, with respect to Borrower and U.S. Guarantors that have
granted Collateral to the Administrative Agent on a consolidated basis for any
period, the sum of (i) the net book value of accounts receivable less than 90
days past due, plus (ii) 70% of the net book value of tractors and trailers
constituting part of the Collateral not subject to any Lien (other than Liens in
favor of Administrative Agent).
(c)          Section 2.02 of the Credit Agreement is hereby amended by adding
the following new clause (f) to such section:
(f)          Notwithstanding any of the provisions of this Agreement to the
contrary and subject to the other borrowing limitations of this Agreement, the
Total Outstandings shall not exceed the Maximum Outstanding Amount at any time
without the prior written consent of the Required Lenders.  In the event that
any Loan Party (i) makes any Disposition of any parcel of real property (other
than that certain property under purchase agreement located in the City of
Pooler, Chatham County, Georgia (the “Savannah Property”), to the extent such
property is subjected to a sale-leaseback transaction not prohibited by this
Agreement) or (ii) incurs any Indebtedness that is secured by a Lien on any
parcel of real property (excluding the incurrence of Indebtedness secured by a
Lien on (x) the Loan Parties’ Canadian headquarters property located in Ayr,
Ontario, Canada,
6

--------------------------------------------------------------------------------

or (y) the Savannah Property), the Maximum Outstanding Amount shall be reduced
by an amount equal to the amount, rounded down to the nearest whole multiple of
$100,000, of cash proceeds (net of any commissions and other reasonable and
customary transaction costs incurred by such Loan Party in connection with such
transaction) received by such Loan Party in connection with such transaction.
(d)          Section 2.05 of the Credit Agreement is hereby amended by adding
the following new clauses (e) and (f) to such section:
(e)          If for any reason Cash Liquidity of the Loan Parties exceeds
$10,000,000 for any period of four (4) consecutive Business Days, the Borrower
shall on the next Business Day either use cash for purposes not prohibited by
this Agreement or prepay Loans and/or Cash Collateralize the Dollar Equivalent
of the L/C Obligations, in either case, in an aggregate amount equal to such
excess, without a corresponding reduction of the Aggregate Commitments.
(f)          If for any reason, at any time, the ratio of (a) Total Assets as
set forth in the Asset Coverage Ratio Certificate delivered pursuant to Section
6.02(h) with respect to the last Business Day of the preceding calendar week or
month (as applicable) to (b) Total Outstandings is less than (i) 0.90 to 1.00 at
any time prior to June 30, 2017 and (ii) 1.10 to 1.00 at any time from and after
June 30, 2017, the Borrower shall on the next Business Day prepay Loans and/or
Cash Collateralize the Dollar Equivalent of the L/C Obligations in the aggregate
amount necessary to reduce the Total Outstandings to an amount that would comply
with the applicable foregoing ratio, without a corresponding reduction of the
Aggregate Commitments.
(e)          Section 4.02 of the Credit Agreement is hereby amended by adding
the following new clauses (e) and (f) to such section:
(e)          After giving effect to the proposed Credit Extension, the Cash
Liquidity of the Loan Parties, net of the amount of cash to be used on the next
Business Day for purposes not prohibited by this Agreement and identified in the
most recent forecast of cash flows delivered pursuant to Section 6.02(j), shall
not exceed $10,000,000.
(f)          After giving effect to the proposed Credit Extension, the ratio of
(a) Total Assets as set forth in the Asset Coverage Ratio Certificate delivered
pursuant to Section 6.02(h) with respect to the last Business Day of the
preceding calendar week or month (as applicable) to (b) Total Outstandings shall
not be less than (i) 0.90 to 1.00 at any time prior to June 30, 2017 and (ii)
1.10 to 1.00 at any time from and after June 30, 2017.
(f)          Section 5.05(c) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(c)          Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect, excluding
events or circumstances reflected in financial results that have not resulted,
or will not result, in a violation of the financial covenants set forth in
Section 6.12.
7

--------------------------------------------------------------------------------

(g)          Section 6.02 of the Credit Agreement is hereby amended by (i)
deleting the word “and” from the end of clause (f) of such section; (ii)
replacing the period at the end of clause (g) of such section with a semicolon
and (iii) adding the following new clauses (h), (i), (j), (k), (l), (m), (n),
(o), (p) and (q) to such section:
(h)         prior to 12:00 pm Eastern time on the second Business Day of each
calendar (i) week prior to September 30, 2017 and (ii) month from and after
September 30, 2017, an Asset Coverage Ratio Certificate as of the last Business
Day of the preceding calendar week or month, as applicable;
(i)          prior to 12:00 pm Eastern time on the second Business Day of each
calendar week, a certificate stating the amount of Cash Liquidity of the Loan
Parties as of the last Business Day of the preceding calendar week, such
certificate to be signed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower;
(j)          prior to 12:00 pm Eastern time on the second Business Day of each
calendar week, a consolidated forecast of cash flows for the Borrower and its
Subsidiaries for the thirteen (13) weeks following each such delivery date, in
form and detail satisfactory to the Administrative Agent;
(k)         prior to 12:00 pm Eastern time on the second Business Day of each
calendar week, a report reconciling actual cash flows for the Borrower and its
Subsidiaries with the previously-delivered weekly forecast, together with, for
any line-item in excess of $50,000 for which the actual cash flow varied from
the amount forecasted for such line-item by more than 10.0%, a narrative
explanation of such variance, in each case in form and detail satisfactory to
the Administrative Agent; provided, that no such narrative explanation shall be
required with respect to any variance that is $25,000 or less;
(l)          prior to 12:00 pm Eastern time on the second Business Day of each
calendar (i) week prior to September 30, 2017 and (ii) month from and after
September 30, 2017, a forecast of the Loan Parties’ Asset Coverage Ratio for the
last Business Day of such calendar week or month, as applicable;
(m)        on or before May 15, 2017, the business plan and financial
projections for Borrower and its Subsidiaries for fiscal year 2018 (including
monthly and quarterly operating and cash flow budgets, balance sheets and income
statements and projected calculations of the financial covenants set forth in
Section 6.12) prepared in a manner reasonably satisfactory to Administrative
Agent, accompanied by a certificate of a Responsible Officer of Borrower on
behalf of Borrower to the effect that (i) such projections were prepared by
Borrower in good faith, (ii) Borrower has a reasonable basis for the assumptions
contained in such projections and (iii) such projections have been prepared in
accordance with such assumptions, together with an acknowledgement that
projections are inherently subject to risk and actual results may differ from
the projections, perhaps materially;
(n)         on or before May 15, 2017, the business plan and financial
projections for Borrower and its Subsidiaries for fiscal years 2019 and 2020
(including quarterly operating and cash flow budgets, balance sheets and income
statements) prepared in a manner reasonably satisfactory to Administrative
Agent, accompanied by a certificate of
8

--------------------------------------------------------------------------------

a Responsible Officer of Borrower on behalf of Borrower to the effect that (i)
such projections were prepared by Borrower in good faith, (ii) Borrower has a
reasonable basis for the assumptions contained in such projections and (iii)
such projections have been prepared in accordance with such assumptions,
together with an acknowledgement that projections are inherently subject to risk
and actual results may differ from the projections, perhaps materially;
(o)          as soon as available, but in any event within thirty (30) days
after the end of each calendar month, a consolidated balance sheet of Borrower
and its Subsidiaries as at the end of such calendar month, and the related
consolidated statements of income or operations, for such calendar month and for
the portion of Borrower’s fiscal year then ended, in each case setting forth in
comparative form, as applicable the figures for the corresponding calendar
months of the previous fiscal year and the corresponding portion of the previous
fiscal year, together with accounts receivable and accounts payable aging
reports, all in reasonable detail, such consolidated statements to be certified
by the chief executive officer, chief financial officer, treasurer or controller
of Borrower as fairly presenting the financial condition and results of
operations of Borrower and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes;
(p)          as soon as available, but in any event within five (5) Business
Days after the end of each calendar month, a copy of the monthly “flash” report
provided to senior management of the Borrower with respect to the preceding
calendar month;
(q)          as soon as available, but in any event prior to May 15, 2017, a
listing of all Vehicles owned by the Loan Parties indicating the state in which
each such Vehicle is titled and identifying each Vehicle that is currently
encumbered by a Permitted Lien and each Vehicle that is a Lien Prohibited
Vehicle.
(h)          Section 6.10 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
6.10          Inspection Rights.  Permit representatives, independent
contractors, independent consultants and/or advisors of Administrative Agent and
each Lender to visit and inspect any of its properties, to inspect, audit and
examine its corporate, financial and operating records, including, without
limitation, vehicle titles, and make copies thereof or abstracts therefrom, and
to discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of Borrower and at such
reasonable times during normal business hours and with reasonable advance notice
and in a manner so as not to unduly interfere with the Borrower and its
Subsidiaries as often as may be reasonably desired; provided, however, that when
an Event of Default exists Administrative Agent or any Lender (or any of their
respective representatives, independent contractors, independent consultants
and/or advisors) may do any of the foregoing at the expense of Borrower at any
time during normal business hours and without advance notice.
(i)          Section 6.12(c) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
9

--------------------------------------------------------------------------------

(c)          Asset Coverage Ratio.  Not permit the Asset Coverage Ratio to be
less than (i) 0.90 to 1.00 as of the last Business Day of any calendar week
ending prior to June 30, 2017 and (ii) 1.10 to 1.00 as of the last Business Day
of any calendar month ending on or after June 30, 2017.
(j)          The following new Section 6.16 is hereby added to the Credit
Agreement:
6.16          Status Updates.  Cause appropriate representatives of the senior
management of the Loan Parties to participate in telephonic meetings with the
Lenders to be held every other Wednesday at 2:00 P.M. Eastern time, or such
other date and time as may be agreed to by the Administrative Agent, (or more
frequently upon the reasonable request of the Administrative Agent or any
Lender) for the purpose of providing the Lenders with a general status update.
(k)          The following new Section 6.17 is hereby added to the Credit
Agreement:
6.17          Titled Vehicles.  As soon as possible but not later than June 1,
2017 (or such later date agreed to by the Administrative Agent), the Borrower
and the U.S. Guarantors shall file or cause to be filed in each office in each
jurisdiction which the Administrative Agent shall deem reasonably necessary to
perfect its Liens on the Vehicles designated by the Administrative Agent (which
shall excluded any Vehicles that are currently encumbered by a Permitted Lien
and Lien Prohibited Vehicles), all applications for certificates of title or
ownership (and any other necessary documentation) indicating the Administrative
Agent’s first priority Lien on such Vehicle covered by such certificate.  For
the avoidance of doubt, the Loan Parties shall be responsible for paying, or
reimbursing the Administrative Agent, as applicable, for all fees, costs and
other expenses incurred in connection with perfecting the Liens of the
Administrative Agent on such Vehicles.
(l)          The following new Section 6.18 is hereby added to the Credit
Agreement:
6.18          Real Property.
(a)          On or before June 15, 2017 (or such later date agreed to by the
Administrative Agent), the Loan Parties shall deliver to the Administrative
Agent the following with respect to each parcel of real property owned by the
Borrower or any U.S. Guarantor, in each case in form and substance satisfactory
to the Administrative Agent: (i) an environmental assessment of the real
property prepared by an environmental engineer reasonably acceptable to the
Administrative Agent, and accompanied by such reports, certificates, studies or
data as Administrative Agent may reasonably require, which shall all be in form
and substance satisfactory to the Administrative Agent, (ii) with respect to
each such parcel of real property with an estimated fair market value in excess
of $5,000,000 (as reasonably determined by the Administrative Agent), unless
waived by the Administrative Agent in its discretion, an ALTA survey prepared
and certified to the Administrative Agent by a surveyor acceptable to the
Administrative Agent; (iii) flood zone determination certificates; (iv) copies
of owner’s title insurance policies or property deeds and (v) such other
information, documentation, and certifications as may be reasonably required by
the Administrative Agent.  The Loan Parties shall cooperate with the
Administrative
10

--------------------------------------------------------------------------------

Agent and permit the Administrative Agent to obtain appraisals of the Borrower’s
and U.S. Guarantors’ real property, and the Loan Parties shall reimburse the
Administrative Agent promptly upon demand for all costs and expenses incurred by
the Administrative Agent in connection with such appraisals.
(b)          On or before June 23, 2017 (or such later date as agreed to by the
Administrative Agent), with respect to each parcel of real property owned by the
Borrower or any U.S. Guarantor with an estimated fair market value in excess of
$5,000,000 (as reasonably determined by the Administrative Agent), the Borrower
or the applicable U.S. Guarantor shall provide to the Administrative Agent a
Mortgage and such Real Property Security Documents as the Administrative Agent
may request to cause such property to be subject at all times to a first
priority, perfected Lien (subject in each case to Liens permitted under Section
7.01) in favor of the Administrative Agent for the benefit of the Lenders to
secure the Obligations; provided that the requirements of this Section 6.18(b)
with respect to any parcel of real property may be waived at the election of the
Required Lenders.
(c)          Notwithstanding any provision in this Agreement to the contrary, in
no event shall any Lender (other than the Lender that serves as the
Administrative Agent) obtain the benefit of any Liens on real property
Collateral that constitutes a building or manufactured (mobile) home (each a
“Building”), in each case until such time as such Lender notifies the
Administrative Agent and the Borrower that such Lender has elected to obtain the
benefit of such Liens on real property Collateral that constitutes a Building
following such Lender’s determination that all applicable flood insurance
regulation requirements have been satisfied.  Upon such notice, such Lender
shall automatically obtain the benefit of any Liens on real property Collateral
that constitutes a Building without the need for further action by any party.
(m)          The following new Section 6.19 is hereby added to the Credit
Agreement:
6.19          Agent Financial Advisor.  In the event that the Administrative
Agent engages (or directs its counsel to engage) a financial advisor (including
any replacement or successor financial advisor, the “Agent Financial Advisor”)
to, among other things, perform an enterprise valuation, a review of the Loan
Parties’ financial performance, financial reporting, financial forecasts,
business plan, liquidity and other related matters, the Loan Parties shall
provide the Agent Financial Advisor with reasonable access to the Loan Parties’
facilities, members of senior management and financial information as is
necessary to perform the services within the scope of the engagement.  The Loan
Parties shall reimburse the Administrative Agent promptly upon demand for the
fees and expenses incurred by the Administrative Agent in connection with the
retention of the Agent Financial Advisor.
(n)          The following new Section 6.20 is hereby added to the Credit
Agreement:
6.20          Deposit Accounts.  From and after June 30, 2017 (or such later
dated agreed to by the Required Lenders), maintain all of their deposit accounts
with the Administrative Agent or with another financial institution that has
entered into a deposit
11

--------------------------------------------------------------------------------

account control agreement with the Administrative Agent and the applicable Loan
Party in form and substance satisfactory to the Administrative Agent.
(o)          Section 7.01 of the Credit Agreement is hereby amended by adding
the following new clause (j) to such section:
and (j) the Liens granted by Hyndman Transport Limited in favor of Bank of
Montréal encumbering its Canada real estate located in 2616 Cedar Creek Rd Ayr,
ON, 1001 Belmore Line, Wroxeter, ON and 50 Omands Creek Blvd., Winnepeg, MB.
(p)          Section 7.03 of the Credit Agreement is hereby amended by adding
the following new clause (f) to such section:
(f)          Indebtedness of Hyndman Transport Limited, guaranteed by Celadon
Canadian Holdings, Limited, not exceeding CAD15,400,000 secured by the Liens
permitted by Section 7.01(j) hereof, and any refinancings, refundings, renewals
and extensions thereof provided the amount of outstanding Indebtedness at the
time of such refinancing, refunding, renewal or extension is not increased.
(q)          Sections 7.06(d) and (e) of the Credit Agreement are hereby amended
and restated in their entirety as follows:
(d)          [reserved];
(e)          [reserved]; and
(r)          The following new Section 7.12 is hereby added to the Credit
Agreement:
7.12          Capital Expenditures.  Permit Capital Expenditures for the fiscal
quarter ending (i) June 30, 2017 to exceed $19,000,000, (ii) September 30, 2017
to exceed $12,000,000, (iii) December 31, 2017 to exceed $9,000,000, and (iv)
any fiscal quarter thereafter to exceed $7,000,000; provided that the applicable
Loan Party shall be permitted to consummate the acquisition of certain real
property located in the City of Pooler, Chatham County, Georgia for an aggregate
purchase price not to exceed $6,900,000 (including earnest money deposits and
down payments) pursuant to an agreement entered into by such Loan Party prior to
the Fourth Amendment Effective Date, and the amount of such Capital Expenditure
shall be excluded from the limitations set forth in this Section 7.12.
(s)          Exhibit A and Exhibit B to the Credit Agreement are hereby amended
and restated in their entirety in the form attached hereto as Exhibit A and
Exhibit B, respectively.
5.          Amendment Fee.  In consideration of the Lenders’ agreements set
forth herein, the Borrower shall pay to the Administrative Agent, for the
account of each Consenting Lender according to its Applicable Percentage, an
amendment fee in an amount equal to 0.1% of the amount of the Aggregate
Commitments held by Consenting Lenders (the “Amendment Fee”).  The Amendment Fee
shall be fully-earned, non-refundable, due and payable as of the date hereof. 
As used herein, “Consenting Lender” means a Lender that executes and delivers to
the Administrative Agent a signature page to this Amendment on or prior to 2:00
pm Eastern time on May 1, 2017.
12

--------------------------------------------------------------------------------

6.          Conditions Precedent.  This Amendment shall become effective as of
the date hereof upon the satisfaction (or waiver by the Administrative Agent) of
the following conditions precedent:


(a)          receipt by the Administrative Agent of counterparts of this
Amendment duly executed by the Borrower, the Guarantors, Lenders constituting
Required Lenders and the Administrative Agent;


(b)          receipt by the Administrative Agent, for distribution to the
Consenting Lenders according to each Consenting Lender’s Applicable Percentage,
of payment of the Amendment Fee;


(c)          receipt by the Administrative Agent of counterparts of the First
Amendment to Security and Pledge Agreement in the form attached hereto as
Exhibit C duly executed by the Borrower and each U.S. Guarantor;


(d)          receipt by the Administrative Agent of the ABL Term Sheet duly
executed by the Borrower and confirmation that such ABL Term Sheet is in full
force and effect;


(e)          receipt by Barnes & Thornburg LLP of payment for all fees and
expenses incurred as counsel to the Administrative Agent through the date
hereof;


(f)          receipt by the Administrative Agent of opinions of legal counsel to
the Loan Parties in form and substance reasonably acceptable to the
Administrative Agent, addressed to the Administrative Agent and each Lender,
dated as of the date hereof;


(g)          receipt by the Administrative Agent of a certificate of each Loan
Party dated as of the date hereof signed by a Responsible Officer of such Loan
Party (A) certifying and attaching resolutions adopted by the board of directors
or equivalent governing body of such Loan Party approving this Amendment and (B)
in the case of the Borrower, certifying that, after giving effect to this
Amendment, (1) the representations and warranties of each Loan Party contained
in Article V of the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, are true and correct in all material respects on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, in each case, other than with
respect to the Audit Events, and (2) no Default exists after giving effect to
this Amendment; and


(h)          the Borrower shall have prepaid Loans and/or Cash Collateralized
the Dollar Equivalent of the L/C Obligations in the amount necessary to be in
compliance with the requirements of Sections 2.02(f), 2.05(e) and 2.05(f) of the
Credit Agreement as of the Fourth Amendment Effective Date.  With respect to
compliance with Section 2.05(f) of the Credit Agreement as of the Fourth
Amendment, such compliance will be determined using the Borrower’s estimated
Asset Coverage Ratio for the week ending April 28, 2017 as set forth in the
forecast delivered to the Lenders on such date.


7.          Payment of Fees and Expenses.  Promptly, and in any event within 5
Business Days of demand therefor, the Borrower shall reimburse the
Administrative Agent for all fees and expenses of the Administrative Agent
(including without limitation, all fees and expenses of counsel and financial
advisors to the Administrative Agent and all appraisal, inspection and other
costs incurred by the
13

--------------------------------------------------------------------------------

Administrative Agent) and any Lender for all fees and expenses of counsel to
such Lender, in each case, incurred in connection with the Loan Documents,
including without limitation this Amendment.


8.          Release.  In consideration of the Administrative Agent’s and the
Lenders’ willingness to enter into this Amendment, each of the Loan Parties
hereby releases and forever discharges the Administrative Agent, the Lenders and
each of the Administrative Agent’s and the Lenders’ predecessors, successors,
assigns, officers, managers, directors, employees, agents, attorneys,
representatives, and affiliates (hereinafter all of the above collectively
referred to as the “Lender Group”), from any and all claims, counterclaims,
demands, damages, debts, suits, liabilities, actions and causes of action of any
nature whatsoever, in each case to the extent arising in connection with the
Loan Documents or any of the negotiations, activities, events or circumstances
arising out of or related to the Loan Documents through the date of this
Amendment, whether arising at law or in equity, whether known or unknown,
whether liability be direct or indirect, liquidated or unliquidated, whether
absolute or contingent, foreseen or unforeseen, and whether or not heretofore
asserted, which any of the Loan Parties may have or claim to have against any
entity within the Lender Group.


9.          Amendment is a “Loan Document”.  This Amendment is a Loan Document
and all references to a “Loan Document” in the Credit Agreement and the other
Loan Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.


10.          Representations and Warranties; No Default.  Each Loan Party
represents and warrants to the Administrative Agent and each Lender that (a) any
forecasts of cash flows and other projections delivered to the Administrative
Agent or any Lender prior to the Fourth Amendment Effective Date reflect the
Borrower’s good faith estimate of the matters described therein, (b) the
representations and warranties of each Loan Party contained in Article V of the
Credit Agreement or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith, are
true and correct in all material respects on and as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, in each case, other than with respect to the Audit
Events, and (c) after giving effect to this Amendment, no Default exists,
including without limitation any Default under Section 8.01(e) of the Credit
Agreement.


11.          No Other Changes.  Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.


12.          Counterparts; Delivery.  This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of this
Amendment by facsimile or other electronic imaging means shall be effective as
an original.


13.          Amendment, Modification and Waiver.  This Amendment may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.
14.          Governing Law.  This Amendment shall be deemed to be a contract
made under, and for all purposes shall be construed in accordance with, the laws
of the State of Indiana.


[SIGNATURE PAGES FOLLOW]
14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
Amended and Restated Credit Agreement and Waiver to be duly executed as of the
date first above written.


BORROWER:
 
CELADON GROUP, INC.
         
By:
/s/ Bobby Peavler
   
Name:
Bobby Peavler
   
Title:
Executive Vice President, Chief Financial Officer, and Treasurer
           
GUARANTORS:
 
CELADON TRUCKING SERVICES, INC.
         
By:
/s/ Bobby Peavler
   
Name:
Bobby Peavler
   
Title:
Treasurer
                   
CELADON LOGISTICS SERVICES, INC.
         
By:
/s/ Bobby Peavler
   
Name:
Bobby Peavler
   
Title:
Treasurer
                   
QUALITY EQUIPMENT LEASING, LLC
         
By:
/s/ Paul Will
   
Name:
Paul Will
   
Title:
Chief Executive Officer
                   
CELADON E-COMMERCE, INC.
         
By:
/s/ Paul Will
   
Name:
Paul Will
   
Title:
Chief Executive Officer
                   
TRANSPORTATION SERVICES
INSURANCE COMPANY, INC.
         
By:
/s/ Chase Welsh
   
Name:
Chase Welsh
   
Title:
Secretary
                   
A&S SERVICES GROUP, LLC
         
By:
/s/ Kenneth Buck, Jr.
   
Name:
Kenneth Buck, Jr.
   
Title:
Chief Executive Officer and President

CELADON GROUP, INC.
FOURTH AMENDMENT AND WAIVER

--------------------------------------------------------------------------------

 
GUARANTORS:
 
OSBORN TRANSPORTATION, INC.
         
By:
/s/ Paul Will
   
Name:
Paul Will
   
Title:
Chief Executive Officer
                   
CELADON CANADIAN HOLDINGS, LIMITED
         
By:
/s/ Paul Will
   
Name:
Paul Will
   
Title:
Chief Executive Officer
                   
HYNDMAN TRANSPORT LIMITED
 
By:  Celadon Trucking Services, Inc.,
its sole Member
         
By:
/s/ Bobby Peavler
   
Name:
Bobby Peavler
   
Title:
Treasurer
                   
AMERICAN QUALITY, LLC
 
By:  The American Franchising Group LLC,
its sole Member
 
By:   Quality Companies, LLC, its sole member
         
By:
/s/ Paul Will
   
Name:
Paul Will
   
Title:
Chief Executive Officer
                   
BEE LINE, INC
         
By:
/s/ Kenneth Core
   
Name:
Kenneth Core
   
Title:
Secretary





CELADON GROUP, INC.
FOURTH AMENDMENT AND WAIVER

--------------------------------------------------------------------------------



GUARANTORS:
 
BUCKLER TRANSPORT, INC.
         
By:
/s/ Bobby Peavler
   
Name:
Bobby Peavler
   
Title:
Treasurer
                   
CELADON DRIVING ACADEMY, LLC
 
By:  Celadon Trucking Services, Inc.,
its sole Member
         
By:
/s/ Bobby Peavler
   
Name:
Bobby Peavler
   
Title:
Treasurer
                   
CELADON REALTY, LLC
 
By:  Celadon Group, Inc., its sole Member
         
By:
/s/ Bobby Peavler
   
Name:
Bobby Peavler
   
Title:
Executive Vice President, Chief Financial Officer, and Treasurer
                   
DISTRIBUTION, INC.
         
By:
/s/ Bobby Peavler
   
Name:
Bobby Peavler
   
Title:
Treasurer
                   
EAGLE LOGISTICS SERVICES INC.
         
By:
/s/ Paul Will
   
Name:
Paul Will
   
Title:
Chief Executive Officer







CELADON GROUP, INC.
FOURTH AMENDMENT AND WAIVER

--------------------------------------------------------------------------------



GUARANTORS:
 
HOME MANAGEMENT PROS, LLC
 
By:  The American Franchising Group LLC,
its sole Member
 
By:  Quality Companies, LLC, its sole member
         
By:
/s/ Paul Will
   
Name:
Paul Will
   
Title:
Chief Executive Officer
                   
PROSAIR TECHNOLOGIES, LLC
 
By:   Quality Companies, LLC, its sole member
         
By:
/s/ Paul Will
   
Name:
Paul Will
   
Title:
Chief Executive Officer
                   
QUALITY COMPANIES, LLC
 
By:  Celadon Trucking Services, Inc.,
its sole Member
         
By:
/s/ Bobby Peavler
   
Name:
Bobby Peavler
   
Title:
Treasurer
                   
TAYLOR EXPRESS, INC.
         
By:
/s/ Kenneth Core
   
Name:
Kenneth Core
   
Title:
Secretary







CELADON GROUP, INC.
FOURTH AMENDMENT AND WAIVER

--------------------------------------------------------------------------------



GUARANTORS:
 
THE AMERICAN FRANCHISING GROUP, LLC
 
By:   Quality Companies, LLC, its sole member
         
By:
/s/ Paul Will
   
Name:
Paul Will
   
Title:
Chief Executive Officer





CELADON GROUP, INC.
FOURTH AMENDMENT AND WAIVER

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:
 
BANK OF AMERICA, N.A., as Administrative Agent
         
By:
/s/ Maria A. McClain     
Name:
Maria A. McClain     
Title:
Vice President                
LENDERS:
 
BANK OF AMERICA, N.A., as a Lender
         
By:
/s/ Andrew J. Maidman     
Name:
Andrew J. Maidman     
Title:
Senior Vice President                     
WELLS FARGO BANK, N.A., as a Lender
         
By:
/s/ Kristine Netjes     
Name:
Kristine Netjes     
Title:
Senior Vice President                     
CITIZENS BANK, N.A., as a Lender
         
By:
/s/ Scott M. Lankford     
Name:
Scott M. Lankford     
Title:
Senior Vice President 







CELADON GROUP, INC.
FOURTH AMENDMENT AND WAIVER

--------------------------------------------------------------------------------

EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date:  ___________, _____

To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December 12, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Celadon Group,
Inc., a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.
The undersigned hereby requests (select one):
A Borrowing of Committed Loans            A conversion or continuation of
Committed Loans
On _______________           (a Business Day).
 
In the amount of $______________.
 
Comprised of __________________.
 
[Type of Committed Loan requested]
 
For Eurodollar Rate Loans:  with an Interest Period of ____ months.
 
The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.
The Borrower hereby represents and warrants:
(a)          The representations and warranties of Borrower and each other Loan
Party contained in Article 5 of the Credit Agreement or any other Loan Document,
or which are contained in any document furnished at any time under or in
connection therewith, is true and correct on and as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01 of the Credit Agreement.
(b)          No Default exists, or will result from such proposed Credit
Extension or from the application of the proceeds thereof, the conditions set
forth in Section 4.02 of the Credit Agreement have been satisfied on and as of
the date hereof, and a copy of the most recent Asset Coverage Ratio Certificate
delivered pursuant to Section 6.02(h) of the Credit Agreement is attached
hereto.
CELADON GROUP, INC.
By: ____________________________________         
Name and Title:___________________________          



--------------------------------------------------------------------------------

EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
Date:  ___________, _____

To:
Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December 12, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Celadon Group,
Inc., a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.
The undersigned hereby requests a Swing Line Loan:
          On ______________________ (a Business Day).
 
          In the amount of $_____________________.
 
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.
The Borrower hereby represents and warrants:
(a)          The representations and warranties of Borrower and each other Loan
Party contained in Article 5 of the Credit Agreement or any other Loan Document,
or which are contained in any document furnished at any time under or in
connection therewith, is true and correct on and as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01 of the Credit Agreement.
(b)          No Default exists, or will result from such proposed Credit
Extension or from the application of the proceeds thereof, the conditions set
forth in Section 4.02 of the Credit Agreement have been satisfied on and as of
the date hereof, and a copy of the most recent Asset Coverage Ratio Certificate
delivered pursuant to Section 6.02(h) of the Credit Agreement is attached
hereto.
CELADON GROUP, INC.
By: ____________________________________         
Name and Title:___________________________          
         

--------------------------------------------------------------------------------

EXHIBIT C


Form of
First Amendment to Security and Pledge Agreement


(attached)

--------------------------------------------------------------------------------

FIRST AMENDMENT TO SECURITY AND PLEDGE AGREEMENT

 
THIS FIRST AMENDMENT TO SECURITY AND PLEDGE AGREEMENT (this “Amendment”), dated
as of May 1, 2017, is entered into among CELADON GROUP, INC., a Delaware
Corporation (the “Borrower”), the other parties identified as “Grantors” on the
signature pages hereto (together with the Borrower, each individually a
“Grantor”, and collectively, the “Grantors”) and BANK OF AMERICA, N.A., in its
capacity as administrative agent (in such capacity, the “Administrative Agent”)
for the Secured Parties (as defined in the Security Agreement referenced below).


RECITALS


WHEREAS, the parties hereto entered into a certain Security and Pledge
Agreement, dated as of December 12, 2014 (as amended, modified, extended,
restated, renewed, replaced, or supplemented from time to time, the “Security
Agreement”).


WHEREAS, the parties hereto desire to amend the Security Agreement, all as
herein provided.
Now, Therefore, in consideration of the premises, and the mutual promises herein
contained, the parties agree that the Security Agreement shall be, and it hereby
is, amended as provided herein and the parties further agree as follows:


Part I.  Amendatory Provisions
1.          The definition of “Excluded Property” in Section 1 of the Security
Agreement is hereby amended by adding the following sentence to the end of such
definition: “Any Lien Prohibited Vehicle (as defined in the Credit Agreement)
shall constitute Excluded Property, without regard to the $750,000 limit set
forth in the immediately preceding sentence.”
2.          Covenants.
(o)  Vehicles.  Section 4.(o) of the Security Agreement is hereby amended by
substituting the following new Section 4.(o) in lieu of the existing Section
4.(o):
(o)          Vehicles.  As soon as possible but not later than June 1, 2017 (or
such later date agreed to by the Administrative Agent), the Borrower and the
U.S. Guarantors shall file or cause to be filed in each office in each
jurisdiction which the Administrative Agent shall deem reasonably necessary to
perfect its Liens on the Vehicles designated by the Administrative Agent (which
shall excluded any Vehicles that are currently encumbered by a Permitted Lien
and Lien Prohibited Vehicles), all applications for certificates of title or
ownership (and any other necessary documentation) indicating the Administrative
Agent’s first priority Lien on such Vehicle covered by such certificate.
 

--------------------------------------------------------------------------------

 
3.          The Security Agreement is hereby amended by substituting Schedule
3(g)(i) (List of Pledged Equity) hereto in lieu of the existing Schedule
3(g)(i).


4.          The parties hereto acknowledge that the term “Secured Obligations”
as used in the Security Agreement is and has been intended to mean all
Obligations except, with respect to each Guarantor, any Excluded Swap
Obligations with respect to such Guarantor.


Part II.  Continuing Effect
All other terms, conditions, provisions, representations and warranties set
forth in the Security Agreement not specifically modified hereby shall remain
unchanged and shall continue in full force and effect.  This Amendment shall,
wherever possible, be construed in a manner consistent with the Security
Agreement; provided, however, in the event of any irreconcilable inconsistency
between the terms of this Amendment and the terms of the Security Agreement, the
terms of this Amendment shall control.  Capitalized terms used herein and not
herein defined shall have the meaning ascribed thereto in the Security
Agreement.


Part III.  Waiver
No provision hereof shall constitute a waiver of any of the terms or conditions
of the Security Agreement other than those terms or conditions expressly amended
herein. Each Grantor hereby represents, warrants, covenants and agrees that
there exist no offsets, counterclaims or defenses to payment or performance of
the obligations set forth in the Security Agreement and, in consideration
hereof, expressly waives any and all such offsets, counterclaims and defenses
arising out of any alleged acts, transactions or omissions on the part of the
Administrative Agent or the Secured Parties on or prior to the date hereof.


Part IV.  Counterparts
This Amendment may be executed in any number of counterparts, each of which
shall be an original, but all of which taken together shall constitute one and
the same agreement.  Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall have the same
force and delivery of an original executed counterpart of this Amendment.  Any
party delivering an executed counterpart of this Amendment by telefacsimile or
other electronic method of transmission shall also deliver an original executed
counterpart of this Amendment, but the failure to do so shall not affect the
validity, enforceability, and binding effect of this Amendment.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 



--------------------------------------------------------------------------------

 
In Witness Whereof, each of the parties hereto has caused a counterpart of this
First Amendment to Security and Pledge Agreement to be duly executed and
delivered as of the date first above written.



BORROWER:
CELADON GROUP, INC.



By: ______________________________
Name:
Title:



GUARANTORS:
CELADON TRUCKING SERVICES, INC.



By: ______________________________
Name:
Title:


CELADON LOGISTICS SERVICES, INC.


By: ______________________________
Name:
Title:


QUALITY EQUIPMENT LEASING, LLC


By: ______________________________
Name:
Title:


CELADON E-COMMERCE, INC.


By: ______________________________
Name:
Title:


TRANSPORTATION SERVICES
INSURANCE COMPANY, INC.


By: ______________________________
Name:
Title:


A&S SERVICES GROUP, LLC


By: ______________________________
Name:
Title:
CELADON GROUP, INC.
FIRST AMENDMENT TO SECURITY AND PLEDGE AGREEMENT

--------------------------------------------------------------------------------

        


GUARANTORS:                                                                 
OSBORN TRANSPORTATION, INC.


By: ______________________________
Name:
Title:




CELADON CANADIAN HOLDINGS, LIMITED


By: ______________________________
Name:
Title:




HYNDMAN TRANSPORT LIMITED


By:  Celadon Trucking Services, Inc.,
its sole Member

 
By: ______________________________
Name:
Title:




AMERICAN QUALITY, LLC


By:  The American Franchising Group LLC,
its sole Member


By:   Quality Companies, LLC, its sole member
 
By: ______________________________
Name:     Paul Will
Title:       Chief Executive Officer




BEE LINE, INC.


By: ______________________________
Name:
Title:




CELADON GROUP, INC.
FIRST AMENDMENT TO SECURITY AND PLEDGE AGREEMENT

--------------------------------------------------------------------------------

GUARANTORS:                                                                 
BUCKLER TRANSPORT, INC.



By: ______________________________
Name:
Title:




CELADON DRIVING ACADEMY, LLC


By:  Celadon Trucking Services, Inc.,
its sole Member


By: ______________________________
Name:     Paul Will
Title:       Chief Executive Officer




CELADON REALTY, LLC


By:  Celadon Group, Inc., its sole Member


By: ______________________________
Name:     Paul Will
Title:       Chief Executive Officer




DISTRIBUTION, INC.
 
By: ______________________________
Name:
Title:




EAGLE LOGISTICS SERVICES INC.
 
By: ______________________________
Name:
Title:


CELADON GROUP, INC.
FIRST AMENDMENT TO SECURITY AND PLEDGE AGREEMENT

--------------------------------------------------------------------------------

GUARANTORS:                                                                 
HOME MANAGEMENT PROS, LLC


By:  The American Franchising Group LLC,
its sole Member


By:  Quality Companies, LLC, its sole member
 
By: ______________________________
Name:     Paul Will
Title:       Chief Executive Officer




PROSAIR TECHNOLOGIES, LLC


By:   Quality Companies, LLC, its sole member
 
By: ______________________________
Name:     Paul Will
Title:       Chief Executive Officer




QUALITY COMPANIES, LLC


By:  Celadon Trucking Services, Inc.,
its sole Member
 
By: ______________________________
Name:     Paul Will
Title:       Chief Executive Officer




TAYLOR EXPRESS, INC.
 
By: ______________________________
Name:
Title:          


CELADON GROUP, INC.
FIRST AMENDMENT TO SECURITY AND PLEDGE AGREEMENT

--------------------------------------------------------------------------------

GUARANTORS:
THE AMERICAN FRANCHISING GROUP, LLC



By:   Quality Companies, LLC, its sole member
 
By: ______________________________
Name:     Paul Will
Title:       Chief Executive Officer


CELADON GROUP, INC.
FIRST AMENDMENT TO SECURITY AND PLEDGE AGREEMENT

--------------------------------------------------------------------------------





Acknowledged and accepted:
     
BANK OF AMERICA, N.A., as Administrative
Agent
         
By:
   
Name:
 
Title:
 





CELADON GROUP, INC.
FIRST AMENDMENT TO SECURITY AND PLEDGE AGREEMENT

--------------------------------------------------------------------------------

Schedule 3


(g)
(i) Equity Interests


LIST OF PLEDGED EQUITY


Name of Grantor
Issuer
Certificate
Number(s)
Number of
Shares
Class of Stock
Percentage of
Outstanding
Shares
Celadon Group, Inc.
Celadon Trucking Services, Inc.
11
200
 
100%
Celadon Group, Inc.
Transportation Services Insurance Company, Inc.
1
1,000,000
 
100%
Celadon Group, Inc.
Celadon E-Commerce, Inc.
1
1,000
 
100%
Celadon Group, Inc.
Celadon Realty, LLC
N/A
N/A
LLC Membership Interest
100%
Celadon Group, Inc.
19th Capital Group, LLC
2
9999995 Units
LLC Membership Units
49%
Celadon Group, Inc.
Celadon Canadian Holdings, Limited
1
100
 
100%
Celadon Trucking Services, Inc.
Celadon Logistics Services, Inc.
1
100
 
100%
Celadon Trucking Services, Inc.
Quality Companies, LLC
N/A
N/A
LLC Membership Interest
100%
Celadon Trucking Services, Inc.
Osborn Transportation, Inc.
4
2,365
 
100%
Celadon Trucking Services, Inc.
A&S Services Group, LLC
N/A
N/A
LLC Membership Interest
100%
Celadon Trucking Services, Inc.
Bee Line, Inc.
7
400
 
100%
Celadon Trucking Services, Inc.
Buckler Transport, Inc.
108
100
 
100%
Celadon Trucking Services, Inc.
Distribution, Inc.
2
10,000
 
100%
Celadon Trucking Services, Inc.
Eagle Logistics Services Inc.
1
100
 
100%
Celadon Trucking Services, Inc.
Taylor Express, Inc.
2
25,000
 
100%
Celadon Trucking Services, Inc.
Celadon Driving Academy, LLC
N/A
N/A
LLC Membership Interest
100%
Quality Companies, LLC
Quality Equipment Leasing, LLC
N/A
N/A
LLC Membership Interest
100%
Quality Companies, LLC
The American Franchising Group, LLC
N/A
N/A
LLC Membership Interest
100%
Quality Companies, LLC
Prosair Technologies, LLC
N/A
N/A
LLC Membership Interest
100%
The American Franchising Group, LLC
American Quality, LLC
N/A
N/A
LLC Membership Interest
100%
The American Franchising Group, LLC
Home Management Pros, LLC
N/A
N/A
LLC Membership Interest
100%



 
CELADON GROUP, INC.
FIRST AMENDMENT TO SECURITY AND PLEDGE AGREEMENT

--------------------------------------------------------------------------------

 
Annex A


Audit Events


On April 25, 2017, BKD, LLP (“BKD”), the independent auditors for the Borrower,
informed the chair of the Audit Committee of the Borrower’s Board of Directors
(the “Audit Committee”) that it was withdrawing its reports on the June 30,
2016, September 30, 2016, and December 31, 2016 financial statements of the
Borrower, and that those reports should no longer be relied upon due to
additional information that BKD received relating to transactions involving
revenue equipment held for sale that came to BKD’s attention subsequent to BKD’s
issuance of its audit report on the Borrower’s June 30, 2016 financial
statements and after the issuance of BKD’s review reports on the Borrower’s
September 30, 2016 and December 31, 2016 interim financial statements.  BKD
further advised the Borrower that this additional information was not known to
it at the time these reports were issued, and that in accordance with PCAOB
Auditing Standard 2905, BKD had performed procedures to evaluate this
information, including requesting explanations and supporting documentation from
the Borrower’s management.  Based on the results of BKD’s procedures, BKD
advised the Borrower that BKD was unable to obtain sufficient appropriate audit
evidence to provide a reasonable basis to support its previously issued reports
for the periods indicated above.  The Audit Committee has discussed these
matters with BKD. The Borrower has provided Administrative Agent with a true,
correct, and complete copy of BKD’s letter regarding the foregoing.
 
Back to Form 8-K [form8k.htm]
 

